Citation Nr: 0511636	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  03-28 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia, chronic undifferentiated type, with anxiety, 
depression, and inadequate personality disorder.

2.  Whether the veteran is competent for Department of 
Veterans Affairs (VA) benefit purposes.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
December 1976.

This case comes before the Board of Veterans' Affairs (the 
Board) on appeal from a May 2003 rating decision of the 
Atlanta, Georgia, VA Regional Office (RO).

In this decision, the Board grants the veteran's application 
to reopen the previously denied claim of entitlement to 
service connection for psychiatric disability.  This issue 
and the issue of whether the veteran is competent for VA 
benefit purposes require additional development and are the 
subjects of the remand appended to this decision.  

FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim to reopen has been obtained by the RO.

2.  The veteran's claim for service connection for 
schizophrenia, chronic undifferentiated type, with anxiety, 
depression, and inadequate personality disorder was most 
recently denied by the RO in an unappealed rating decision 
dated in February 2002.

3.  Relevant evidence submitted since the February 2002 
rating decision is new in that it has not been previously 
considered, and it is material in that it relates to an 
unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The February 2002 rating decision is final.  38 U.S.C. 
§ 7105(c) (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2001); currently 38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

2.  New and material evidence has been submitted to reopen 
the veteran's claim of entitlement to service connection for 
schizophrenia, chronic undifferentiated type, with anxiety, 
depression, and inadequate personality disorder and the claim 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection for schizophrenia, chronic 
undifferentiated type, with anxiety, depression, and 
inadequate personality disorder was most recently denied by 
the RO in a rating decision dated in February 2002.  Service 
connection was denied because the veteran at that time had 
not submitted new and material evidence to establish that his 
schizophrenia was related to service.  The veteran was 
initially denied service connection for a nervous disorder in 
December 1979 and reopening has been denied several times 
since then on the grounds that there has been no link to 
service shown.  Decisions of the RO are final if not 
appealed,  38 U.S.C.A. § 7105(c) (West 1991 & Supp. 2000);  
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001); currently 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2004); and may be reopened only by the 
submission of new and material evidence.  38 U.S.C.A § 5108 
(West 2002); 38 C.F.R. § 3.156 (2004).  

Prior, unappealed rating decisions may not be reopened absent 
the submission of new and material evidence warranting 
revision of the previous decision.  38 U.S.C.A § 5108 (West 
2002); 38 C.F.R. § 3.156 (2004).  "New" evidence means 
evidence "not previously submitted to agency 
decisionmakers"  38 C.F.R. § 3.156(a) (2004).  "Material" 
evidence means "evidence that, by itself or when considered 
with previous evidence of record, related to an unestablished 
fact necessary to substantiate the claim".  Id.  In order to 
be "new and material" evidence, the evidence must not be 
cumulative or redundant, and "must raise a reasonable 
possibility of substantiating the claim."  Id.  When 
determining whether 
the claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1991).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  Id.  Such evidence must tend to prove the merits 
of the claim 
as to each essential element that was a specified basis for 
that last final disallowance of the claim.  Id.

If new and material evidence is submitted, the claim will be 
reopened and adjudicated on the merits.  38 U.S.C.A. § 5108 
(West 2002).  "The Board does not have jurisdiction to 
consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is neither 
required nor permitted to analyze the merits of a previously 
disallowed claim if new and material evidence has not been 
submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No 
other standard than that articulated in the regulation 
applies to the determination whether evidence is new and 
material.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Evidence offered since the claims were denied in February 
2002 which consists of statements from a Dr. Sikes, and a Dr. 
Havestock dated in July 2002, VA treatment records, a report 
of a VA field examination in November 2002 and a report of a 
VA examination in February 2003, is new, in that it has not 
been previously considered.  It is also material.  The 
statements from Dr. Sikes and Dr. Havestock indicate their 
opinions that the veteran's schizophrenia is related to 
service.  For the purpose of reopening the veteran's claim, 
these statements are presumed to be credible and therefore, 
there is sufficient evidence to reopen the claim.  The new 
evidence directly addresses the specified reasons for the 
earlier denials of service connection and directly addresses 
unestablished facts that are necessary for the claims to be 
substantiated.  Accordingly, the Board concludes that the 
appellant has submitted new and material evidence to reopen 
the claim of service connection for schizophrenia, chronic 
undifferentiated type, with anxiety, depression, and 
inadequate personality disorder.  It is true, as the RO noted 
that these are bare statements from Dr. Sikes and Dr. 
Havestock with no supporting documentation, medical records, 
or evidence that they have reviewed the claims folder and the 
veteran's medical history.  However, for the limited purposes 
of reopening the claim, the statements are presumed to be 
credible.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify the veteran of information and evidence 
necessary to substantiate the claim and redefined its duty to 
assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326 (2004).  Given the favorable disposition of the 
action here, which is not prejudicial to the veteran, the 
Board need not assess VA's compliance with the VCAA in the 
context of this jurisdictional issue.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

Since the claim of service connection for schizophrenia, 
chronic undifferentiated type, with anxiety, depression, and 
inadequate personality disorder, is reopened, the merits of 
that issue must be addressed.  Before proceeding to the 
merits, further development is necessary, which will be 
addressed in the Remand portion of this decision.  


ORDER

New and material evidence having been submitted, the 
previously denied claim of service connection for 
schizophrenia, chronic undifferentiated type, with anxiety, 
depression, and inadequate personality disorder, is reopened.


REMAND

The record indicates that the veteran has been awarded Social 
Security Disability benefits.  The RO must contact the Social 
Security Administration and obtain all records related to the 
veteran's Social Security claim.  Decisions of the Board must 
be based on all of the evidence that is known to be 
available.  38 U.S.C.A. § 5103(A) (West 2002).  The duty to 
assist particularly applies to relevant evidence known to be 
in the possession of the Federal Government, such as VA or 
Social Security records.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Counts v. Brown, 6 Vet. App. 473 (1994).  In 
addition, the RO should obtain addresses for Drs. Sikes and 
Havestock and obtain all available treatment records from 
them.

The Board also finds that additional examinations are 
required.  The veteran should be provided a psychiatric 
examination to determine the etiology of the veteran's 
schizophrenia, chronic undifferentiated type, with anxiety, 
depression, and inadequate personality disorder and for a 
determination as to whether the veteran is competent for VA 
benefit purposes.  The United States Court of Appeals for 
Veterans Claims (Court) has held that "fulfillment of the 
statutory duty to assist ... includes the conduct of a 
thorough and contemporaneous medical examination...so that 
the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Allay v. Brown, 7 Vet. App. 517, 526 (1995) (citing 
Stuntman v. Brown, 5 Vet. App. 127, 138 (1993) (duty to 
assist includes providing the veteran a thorough and 
contemporaneous medical examination when needed)).

Because there is additional medical evidence to be gathered, 
and because new examinations are warranted, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the VCAA.  Accordingly, this 
case is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington DC for the following action:


1.  The RO should request the Social 
Security Administration to provide copies 
of all records related to the veteran's 
claim for Social Security benefits 
including all medical records and copies 
of all decisions or adjudications.

2.  The RO should obtain addresses for 
Drs. Sikes and Havestock and obtain all 
treatment records for the veteran from 
those doctors.

3.  The RO should schedule the veteran 
for a psychiatric examination to 
determine the etiology of his 
schizophrenia and to determine whether 
the veteran is competent for VA purposes.  
All indicated tests should be performed.  
The examiner should specifically review 
the service medical records showing a 
suggestion of an inadequate personality 
and inappropriate behavior in December 
1974.  In addition, the examiner should 
review the treatment records including 
the long history of repeated 
hospitalizations.  The examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that (a) 
the veteran's schizophrenia, chronic 
undifferentiated type, with anxiety, 
depression, and inadequate personality 
disorder was caused by or aggravated by 
service and (b) whether the veteran is 
competent for VA purposes.  A complete 
rationale for any opinion offered should 
be included.  The examiner should review 
the claims folder including the previous 
VA examinations, the rating decision in 
1992 where competency was first 
addressed, the report of field 
examination in November 2002, and the VA 
examination in February 2003.  The 
examiner is requested to provide a 
complete rationale for any opinion 
offered.

4.  The RO should then readjudicate the 
veteran's claims, including reviewing all 
newly obtained evidence.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided an SSOC 
that contains a summary of the evidence 
and applicable laws and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is further notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                     
______________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


